Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Applicant’s amendments to Claims 1 and 32 are sufficient to withdraw the rejection of Claims 14, 32, and those dependent therefrom. Additionally, the rejection of Claims 34 and 38 are withdrawn in view of the cancelation of the claims.
	Medical Plastics Data Services is cited for teaching that barium sulfate is a radiopaque material and filter used with medical-grade polymers and that it is generally used at loadings of 20 to 40% by weight, and furthermore teaches that 40% compound is standard. 
	Eidenschink is cited for teaching a non-biodegradable radiopaque marker, ([0127]), wherein the non-biodegradable radiopaque marker has a tensile strength of greater than 20 N ([0073]).
	Moorman is cited for teaching a radiopaque marker (Abstract), wherein the radiopaque marker is configured to be visible under radiographic imaging performed in a region ≤120 kV (Column 12 Line 19).
	Shinar is cited for teaching a non-biodegradable radiopaque marker ([0048] and [0123]), wherein the non-biodegradable radiopaque marker has a circular cross-section with a diameter from 300 to 400 microns ([0011]). 
Ingle is cited for teaching a non-biodegradable elongate flexible polymer monofilament, (Abstract “In the current investigation […] non-resorbable polymer monofilaments were studied.”), the non-biodegradable marker has a tensile strength of greater than 20 N (Fig. 4.11: Peak tensile load for unbarbed sutures).
Kim is cited for teaching at least a portion of the non-biodegradable, (Abstract), elongate flexible polymer, (Materials and methods, Sutures), monofilament, (Abstract), is configured to be knotted and attached to tissue (Introduction, Paragraph 1), and at least a portion of the non-biodegradable elongate flexible polymer monofilament is configured to be disposed along a surface of tissue (Introduction, Paragraph 1).
Gross is cited for teaching a dye or colorant disposed in the non-biodegradable elongate flexible polypropylene monofilament ([0098]), the dye of colorant configured to enhance visibility of the radiopaque marker, wherein the dye or colorant is configured to color the radiopaque marker blue ([0087]).
	However, this combination does not render the combination of limitations obvious, as there is no suggestion of a radiopaque material disposed in the non-biodegradable elongate flexible polymer monofilament and configured to make the non-biodegradable elongate flexible polymer monofilament radiopaque and the radiopaque marker disposed along a surface of tissue so that the non-biodegradable elongate flexible polymer monofilament forms a continuous radiopaque marking. Furthermore, while some prior art cited may address specific limitations in the claims, it may teach away from other limitations claimed, thus rendering the combination of limitations non-obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 14-16, 26, 27, 30, 32, 33, 35-37, and 40-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793       

/Oommen Jacob/Primary Examiner, Art Unit 3793